Willie, Chief Justice.
In the view we take of this case, it will not be necessary to consider the various questions raised in the briefs of counsel. From the abstract of the petition in the case of Thompson v. Perkins, Phillips and Faubion, found in the statement of facts, it appears that the sole object of that suit was to foreclose a vendor’s lien on 1063 acres of land sold by Thompson to Perkins & Phillips. Faubion was made a party, according to the allegations of the petition, because he was an encumbrancer upon the land; but it is apparent from such portions of the record in that cause as are before us that he was made a party defendant because he had purchased a portion of the land from Perkins & Phillips, and was in possession of it under that purchase when the suit was instituted. He was, therefore, not only a proper, but a necessary party to the suit in order that the title thus held by him, and the possession which he claimed thereunder, might be divested. Ho question was raised in the case between Faubion and his vendors as to the enforcement of the notes given by him for the 263 acres purchased of them. Such a question was of no importance, as Thompson was entitled to have his lien foreclosed, no matter what defenses might exist against the notes given by Faubion to Perkins & Phillips. It was not a case as between Thompson and Faubion, where a vendor was seeking a foreclosure of his lien, to which his vendee is-allowed to plead a failure of the vendor’s title as a bar to the collection of the purchase money. In such a case the title comes directly in issue, and there is no objection to allowing the defendant to call in the claimant of the superior title and require him to assert or relinquish his claim to the land. Cooper v. Singleton, 19 Tex., 268. Rut this was a case where a vendor was seeking to foreclose his lien and had made a subsequent purchaser from his vendee a party defendant. Such a purchaser, in possession, was a proper and necessary party to the suit to foreclose, in order to bind him by the judgment and bar *475his equity of redemption. Having been brought in as such purchaser, he had no right to set up an "adverse title in himself, and have that litigated and determined in the foreclosure suit.
The only proper parties to a suit to foreclose a mortgage, and, of course, the rule holds good as to similar liens, are the mortgagor and mortgagee, and those who have acquired any interest from them subsequently to the mortgage. Jones on Mort., sec. 1440.
As there is no privity between an adverse claimant, who is a stranger to the mortgage, and the estate, he cannot be made a party for the purpose of trying his adverse claim in the foreclosure suit. Jones on Mort., secs. 1440, 1445; Pelten v. Farnim, 18 Wis., 222; Diol v. Reynolds, 99 U. S., 340; Croghan v. Spence, 53 Cal., 15; Gage v. Perry, 93 Ill., 179.
The appellant was brought in as a necessary party to the foreclosure suit because he had purchased from the mortgagor. He was not invited into the causeas the holder of an. adverse claim. He could not have been brought in as such, and compelled to assert and litigate this adverse title in the foreclosure proceeding. He could not have come in voluntarily, and have been allowed to try the title to the land with the plaintiff in the cause, and could not have recovered it from him in case his title had been adjudged to be the true one. He occupied towards Thompson’s title a two-fold relation. He was a purchaser under it, and a purchaser in opposition to it. As the former, he was in the case; as the latter, he was neither in the case, nor could he be allowed to appear and take part in the litigation. His adverse interest could not be affected by the result of the suit, and hence, as such adverse claimant he had no interest in it. Jones on Mort., sec. 1440.
It matters not that the two hostile claims were united in the same person. They were still as distinct as if owned by different parties. If the adverse title could not be urged by anyone else, it could not be set up by Faubion. . It is not for the reason that the adverse right may be owned by a stranger to the title upon which the lien sought to be enforced exists, that its owner is excluded from the suit, but because the validity of the title itself cannot be litigated in the proceeding. It was not the intention of Thompson to try in that suit the validity of the Rogers title, and Faubion had no right to force him to do so. Had Rogers still owned that title, he could not have intervened in the foreclosure suit for the purpose of establishing it. When the title to real property is not directly involved in a suit, a third party, in order to intervene, should allege such facts as would authorize a court of equity to grant him an injunction. Whitman v. Willis, 51 Tex., 421. He *476should show to the court that the result of the suit will, in some manner, affect his interests; otherwise he has no business in a cause which ordinarily cannot interfere with his title in any manner whatever. The mere determination of the court that Perkins & Phillips owed Thompson the amount of the notes sued on, and that a lien existed upon the land to secure their payment, and that Faubion was a purchaser from Perkins & Phillips, and received his possession from them, and, hence, that the land should be sold in satisfaction of the notes, adjudicated no question whatever concerning the title to the land, and nothing of this character was involved in the cause. The Rogers title was not, and could not have been called in question, and hence, was not passed upon. As Faubion could not litigate his adverse claim, he had no right to vouch his warrantor, and compel him to do so. His warrrantor, if vouched, was not bound by a judgment which could not legally be rendered against him, and hence Roger’s title was not determined in the foreclosure suit. He was not estopped from showing its superiority over the Thompson title in this case, when that question was brought directly in issue; and having shown that it was the superior title, there was no error in the district judges’ charging the jury to find for the defendant. The judge gave different reasons for his charge, as to the correctness of which we do not decide. It is sufficient to sustain that judgment under the case made; none other could have been rendered. The judgment is affirmed.
Affirmed.
[Opinion delivered June 25, 1886.]